Citation Nr: 1103115	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
service-connected posttraumatic headaches.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected benign positional vertigo.

3.  Entitlement to a compensable evaluation for a service-
connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1967 to June 1969.

This matter arises before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims.

The latest compensation and pension examination of record for the 
Veteran's service-connected disabilities occurred over three 
years ago in August 2007 and September 2007.  Given the passage 
of time since his most recent examinations, the Board finds that 
new compensation and pension examinations would assist in 
clarifying the extent of the Veteran's posttraumatic headaches, 
benign positional vertigo, and bilateral hearing loss disability 
and would be instructive with regard to the appropriate 
disposition of the issues under appellate review.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a 
new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and contemporaneous 
medical examination).  Thus, this matter must be remanded for 
compensation and pension examinations in order to ascertain the 
current severity of the Veteran's posttraumatic headaches, benign 
positional vertigo, and bilateral hearing loss disability.

While this claim is in Remand status, the RO should obtain the 
Veteran's recent VA treatment records to ensure the evidence is 
current.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the VA Medical Center in Lincoln, 
Nebraska, dated from July 2008 to the 
present.
  
2.  After obtaining the Veteran's VA 
treatment records, schedule him for 
appropriate medical examinations to 
determine the nature and extent of the 
current manifestations of his service-
connected posttraumatic headaches, benign 
positional vertigo, and bilateral hearing 
loss disability.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file and a copy of this remand should be 
made available for review in connection 
with the examinations.  The examiners 
should indicate in the report that the 
claims file was reviewed.

The examiners should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected posttraumatic headaches, benign 
positional vertigo, and bilateral hearing 
loss disability and any other nonservice-
connected disorders that may be found.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiners should state this 
in the examination reports.

The examiners must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



